OPINION — AG — **** RETIREMENT SYSTEM — DISTRICT ATTORNEY STAFF-PARTICIPATION **** EMPLOYEES OF A DISTRICT ATTORNEY WHO WERE UNDER THE RETIREMENT SYSTEM BEFORE THE EFFECTIVE DATE OF 19 O.S. 1968 Supp., 215.14 [19-215.14], MAY ELECT TO BELONG TO OR WITHDRAW FROM THE SYSTEM AND OTHER EMPLOYEES HAVE THE OPTION WHEN HIRED. THE 120 DAY PERIOD CONTAINED IN 74 O.S. 1968 Supp., 917 [74-917], DOES NOT APPLY TO EMPLOYEES OF A DISTRICT ATTORNEY WHO ELECT TO WITHDRAW FROM THE RETIREMENT SYSTEM BUT CONTINUE SUCH EMPLOYMENT. THE SYSTEM SHOULD PROCESS THE WITHDRAWAL WARRANTS WITHIN A REASONABLE RECEIPT OF THE WITHDRAWAL APPLICANT. CITE: OPINION NO. 67-102, 74 O.S. 1967 Supp., 917 [74-917] DON TIMBERLAKE